I do not agree that the summons and complaint in this action and the service thereof upon the defendant by personal service in the state of Nevada were sufficient to vest the district court with jurisdiction to decree the part of the judgment from which the defendant has appealed. The summons warns the defendant that upon his failure to answer, judgment will be rendered against him as prayed for in plaintiff's complaint. The defendant's property is mentioned in the complaint. In a general way the property is described both as to its character and its value, but it is not described with sufficient clarity to enable it to be identified. The court did not seize the property or attempt to assume control over it, by attachment or other process, at any time before the entry of judgment. Plaintiff's prayer for relief was for a divorce, alimony and such other relief as may seem just and necessary.
The defendant made an appearance which was designated as a special appearance. It reads as follows: "Comes now the defendant, Cora Strauss McLean, and appearing especially for the purpose of this motion, and for no other purpose, moves the court to dismiss this action in so far as any question of alimony, either temporary or permanent, *Page 690 
is concerned, upon the ground and for the reason that the court has no jurisdiction to award the plaintiff alimony herein in that an award of alimony to the plaintiff and against the defendant would constitute a personal judgment in favor of the plaintiff and against the defendant based solely upon constructive or substituted service upon the defendant outside of the state of North Dakota and in the state of Nevada which gives this court no jurisdiction to render a personal judgment herein." I am satisfied that this appearance was in fact a special appearance. It is apparent that the defendant so intended it. It is also clear the sole ground upon which defendant's motion was based was that the service of process was insufficient to vest the court with jurisdiction to enter a personal judgment. It is only to the extent that the action would result in a personal judgment that a dismissal was asked. No question going to the merits of the case was raised. Such an appearance is special and not general. Baldwin v. Iowa State Traveling Men's Asso. (C.C.A. 8th) 40 F.2d 357; Wilson v. Beard (C.C.A.2d 26 F.2d 860; Yanuszauckas v. Mallory S.S. Co. (C.C.A.2d 232 F. 132; Hlas v. Quaker Oats Co. 211 Iowa, 348, 233 N.W. 514; Shepherd v. Starbuck, 118 Va. 682, 88 S.E. 59; Kingsley v. Great Northern R. Co. 91 Wis. 380, 64 N.W. 1036; Bishop v. Fischer, 94 Kan. 105, 145 P. 890, Ann. Cas. 1917B, 450; Deming Invest. Co. v. Ely,21 Wash. 102, 57 P. 353.
The part of the judgment from which defendant has appealed directed the defendant to assume and pay certain "bills and accounts" of the plaintiff in the aggregate sum of $3,435.20; it required the defendant to pay to the plaintiff the sum of $100 a month for support, hospital care and medical attention; it ordered the defendant to give security for such payments; it provided that upon the failure of the defendant to give such security, the plaintiff be decreed an undivided one-fourth interest in the property of the defendant, which property was specifically described; it impressed a lien upon all of defendant's property as security for payment of the sums which defendant was required to pay and it made provision for the enforcement of the decree by a receiver to be appointed upon application with or without notice to the defendant.
It is conceded by the parties that a judgment for alimony is a *Page 691 
personal judgment and that the service of the summons, by personal service upon the defendant beyond the borders of this state was not sufficient to vest the trial court with jurisdiction of the defendant's person and that a personal judgment founded upon such service would be void. It is contended by the plaintiff, however, that the part of the judgment which decrees a division of the property of the defendant within the territorial jurisdiction of the court and which impresses a lien upon such property for the payment of the amounts the defendant was directed to pay to the plaintiff is a judgment in rem or quasi in rem and as such is valid even though the court had no jurisdiction of the person of the defendant.
There is no question but that a trial court in a divorce action has the power, when a divorce is granted, to make an equitable distribution of the property of the parties (N.D. Comp. Laws 1913, § 4405) and to impress the property of a party to the action with a lien to enforce payment of the sums such party has been directed to pay to the other. N.D. Comp. Laws 1913, § 4406.
There is a vast difference, however, between the existence of a power of the court in respect to a certain class of litigation and the jurisdiction of the court to exercise that power in an individual case. The power exists as a matter of law but jurisdiction to exercise the power must be acquired in each individual case by proper and due process. A court may acquire jurisdiction to give a judgment of divorce, by service of a summons by publication or by personal service of the summons without the state. N.D. Comp. Laws 1913, §§ 7428, 7431. In an action for divorce the court may also acquire jurisdiction, by constructive service, to decree a division of such of the property of the parties as may be within the territorial jurisdiction of the court or to decree that an amount found to be due from one party to the other be satisfied out of such property. 19 C.J. 288 and cases cited.
As to the essentials necessary to the acquisition of this jurisdiction there is much conflict of authority. In some jurisdictions it is held that to constitute such an action, an action in rem, and to give the defendant adequate notice of the nature of the proceedings, it is necessary that the property which it is sought to divide or charge be taken into the actual possession or control of the court prior to the entry of judgment, either by attachment, injunction or other process: *Page 692 
Bunnell v. Bunnell (C.C.) 25 F. 214; Thompson v. Tanner, 53 App. D.C. 3, 287 F. 980; Thrift v. Thrift, 54 Mont. 463, 171 P. 272; Murray v. Murray, 115 Cal. 266, 47 P. 37, 37 L.R.A. 626, 56 Am. St. Rep. 97; Smith v. Smith, 74 Vt. 20, 51 A. 1060, 93 Am. St. Rep. 882; Forrester v. Forrester, 155 Ga. 722, 118 S.E. 373, 29 A.L.R. 1363; Bray v. Landergren, 161 Va. 699, 172 S.E. 252; Artman v. Artman, 111 Conn. 124, 149 A. 246; Matthews v. Matthews, 247 N.Y. 32, 159 N.E. 713; Darby v. Darby, 152 Tenn. 287,277 S.W. 894, 42 A.L.R. 1379; Pennington v. Fourth Nat. Bank, 243 U.S. 269, 61 L. ed. 713, 37 S. Ct. 282, L.R.A. 1917F 1159.
In other jurisdictions it is deemed sufficient, if the property which is being proceeded against be specifically described in the complaint and an award of or out of the specific property be prayed for. Smith v. Halton, 177 Ark. 790, 8 S.W.2d 437; Reed v. Reed, 121 Ohio St. 188, 167 N.E. 684, 64 A.L.R. 1384; Minor v. Marysville Land Co. 229 Mich. 72, 200 N.W. 986; Wilson v. Smart,324 Ill. 276, 155 N.E. 288; Haddad v. Haddad, 152 Okla. 264, 4 P.2d 110; Allen v. Allen, 126 Ark. 164, 189 S.W. 841; Rodgers v. Rodgers, 56 Kan. 483, 43 P. 779; Holmes v. Holmes (D.C.) 283 F. 453.
In still other jurisdictions it is held that a pleading, which is not specific both as to description of property and demand that the described property be appropriated in satisfaction of the plaintiff's claim, is insufficient. Walker v. Walker,53 Ga. App. 769, 187 S.E. 164; Boudwin v. Boudwin, 320 Pa. 147,182 A. 536; Jackson v. Jackson (Tex. Civ. App.) 251 S.W. 520; Moss v. Fitch, 212 Mo. 484, 111 S.W. 475, 126 Am. St. Rep. 568.
I am satisfied that the great weight of authority is to the effect that, in an action for divorce, the minimum approved requisite to the acquisition of jurisdiction over property, upon constructive service, is that property within the territorial jurisdiction of the court be specifically described in the complaint and demand made for payment of plaintiff's claim out of the specific property.
Professor Beale in his Treatise on the Conflict of Laws, at page 450 states, "Since jurisdiction is over the thing only, the judgment can only run against the thing; and since no judgment is valid which is not responsive to plaintiff's claim, the proceedings must be directed against the thing. This is sometimes accomplished by a bill in which *Page 693 
the court is requested to seize the property and apply it in the payment of the alleged debt. But the commonest form of proceeding is by some form of attachment. . . . It must be remembered that the absent owner is entitled to notice not only that he is sued, but also that his property is in jeopardy. If he has notice merely that he is sued he may safely disregard the notice knowing that the court has no jurisdiction over him."
I do not consider that the pleading and prayer for relief, in this action, gave the defendant notice that her property was in jeopardy. I cannot believe that a defendant must presume that a demand of judgment for alimony, which is universally held to be a judgment in personam, is a demand for a judgment in rem, in a case where the defendant knows the court has no jurisdiction of his person. Section 7440, Comp. Laws of North Dakota, 1913, requires that a complaint shall contain, "A demand of the relief to which plaintiff supposes himself entitled." Plaintiff may at his option, or through inadvertence, ask for less than the whole relief to which he is entitled. If he does so, the extent of the relief granted must be limited to his demand. I think the defendant has the right to take the complaint at its face value, and to assume that relief which is not demanded may not be granted even though the court has no jurisdiction to grant that which is demanded.
The fact that the defendant has asked a trial anew, upon appeal, of questions other than his objection to the jurisdiction, does not constitute a waiver of his special appearance. This court has followed the rule that a defendant may preserve a special appearance after an adverse ruling thereon, if he manifests an intention so to do, even though he subsequently participates in a trial on the merits. Upon appeal both the questions raised by the special appearance and by the trial on the merits may be reviewed. McLean v. McLean, ante, 406,287 N.W. 495; Burns v. Northwestern Nat. Bank, 65 N.D. 473, 260 N.W. 253; Ellingson v. Northwestern Jobbers Credit Bureau, 58 N.D. 754,227 N.W. 360.
That part of the judgment which awards the plaintiff alimony and provides for a division of defendant's property should be reversed. *Page 694